Title: From John Adams to William Tudor, 10 July 1776
From: Adams, John
To: Tudor, William


     
      Dear Sir
      Philadelphia July 10. 1776
     
     Yours of the 7th. instant I received yesterday. I wish to see you here for Several Reasons. But particularly, to hear your Observations upon the Articles of War. I am perfectly of your Opinion, that they must be amended, for the Value of an Army depends upon its Discipline. The Discipline of Rome and Britain, occasioned the Tryumphs of their Arms.
     I am Sorry you are tired of your situation in the Army. Without Command or even Rank, you have in your Office of Judge Advocate as good an Opportunity to make yourself acquainted, with the whole Army, the World, and the Art of War, as you could in any other. Rank, without Command, is, in my Eyes, rather ostentatious, vain and despicable, than any Advantage to a Gentleman. You are pleased to ask my Advice, and I am very willing to give it. I would not by any Means advise you to continue in your present situation, longer, than this Year. But I hope you will not leave the Army this Campaign. This is the most critical, and hazardous summer, We ever Saw, or I think shall see. Serve it out, and then resign. You will be wanted in your own Country, and you cannot be desired to serve longer, without Promotion.
     With your Education, and Fortune you will be able to serve your Country at home with great Advantage. But if Promotion in the military Line is your Wish, I should think the General would readily recommend you to be a Field Officer in some of the vacant Regiments. I wish our Massachusetts Officers, had better Educations, and more Capacity and Spirit, than I fear some of them have, and I wish to introduce you and other Gentlemen of the younger Sort, who have Foundations laid on which any Superstructure may be built, into the Army. But I cannot wish you to forego, better Prospects of serving yourself and your Country too at home.
     Some how or other, Massachusetts Gentlemen, have been neglected. Tudor, Austin, Osgood, Ward, Smith, Rice, and many others might be mentioned who need not give Place to others of their Age in the Army. But others not their Superiours, have found better Fortune. There is a base Jealousy of the Massachusetts in more Places than one. I Said a Jealousy. I meant an Envy. I dont blame the Massachusetts Generals, for resigning, one after another. They have had Reason.
    